     Case 4:82-cv-00866-DPM Document 5703 Filed 09/24/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                        PLAINTIFFS

                         No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                          DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                        INTERVEN ORS


                                ORDER
     For the reasons stated on the record at the 24 September 2020
pretrial conference, the Jacksonville North Pulaski School District's
motion in limine, Doc. 5688, is partly granted, partly denied, and partly
denied without prejudice.
     So Ordered.


                                  D .P. Marshall Jr.
                                  United States District Judge
